DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 13, and 19 are amended in response to the last office action. Claims 1-20 are pending. John et al, Schick et al, and English were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 5-7, 9, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naamad et al [US 7,552,280 B1].
	As to claim 1, 11, and 16, Naamad et al teach computer-implemented method to reduce Input/Output (I/O) command latency comprising:
receiving, by a first storage pool from a host [e.g., “The storage device 100 includes a device controller 120 in communication with first and second storage elements 115a, 115b (generally 115) providing storage capacity for one application 110” in col. 3, lines 34-37], a plurality of I/O commands [e.g., “Reads and writes are accomplished by individual read or write commands issued by the application 110 and directed to or targeting a logical volume 118 of the storage element 115” in col. 4, lines 46-49], wherein the first storage pool includes a first throttling limit, and the first throttling limit represents an amount of processing capacity of the first storage pool allotted to the 
determining a first processing rate of the first storage pool is at the first throttling limit, wherein the first throttling limit is configured to either limit resources used by the host [e.g., “From this, the selection module 160 assigns one of the different access policies to each of the respective logical volumes, maintaining during this assignment process a partial sum of the total workload directed to each of the different storage elements M1, M2.  Thus, the selection module 160 independently tracks the total number of read requests directed to each of the storage elements M1, M2 and compares each of the partial sums to the threshold value.  This process continues as long as both of the partial sums are below the threshold value” in col. 7, lines 42-52; “If the combined workload is less than the threshold, the process repeats steps 240 through 270 until the combined workload value is equal to or greater than the threshold value” in col. 9, lines 44-47; 50 IPS for LV1, 30 IPS for LV2, 0 for LV3 in fig. 3A; 80 IPS for LV1 in fig. 3B];
determining a second processing rate of a second storage pool is below a second throttling limit, wherein the second storage pool is communicatively coupled to the first storage pool [e.g., “From this, the selection module 160 assigns one of the different access policies to each of the respective logical volumes, maintaining during this assignment process a partial sum of the total workload directed to each of the different storage elements M1, M2.  Thus, the selection module 160 independently 
sending, by the first storage pool to the second storage pool, one or more of the plurality of I/O commands [e.g., “Access to the last-selected logical volume is interleaved between the first and second storage elements at step 280, such that the total workload directed to the first storage element is approximately equal to the threshold value.  Access to any remaining unselected logical volumes is directed to the second storage element M2 at step 290” in col. 9, lines 48-53];
processing, by the second storage pool, the one or more I/O commands of the plurality of I/O commands [e.g., “Access to the last-selected logical volume is interleaved between the first and second storage elements at step 280, such that the total workload directed to the first storage element is approximately equal to the threshold value.  Access to any remaining unselected logical volumes is directed to the second storage element M2 at step 290” in col. 9, lines 48-53]; and
returning, in response to the processing, processed I/O commands to the host [e.g., “An application 110 can access the storage capacity by reading data from or writing data to the storage element 115.  Reads and writes are accomplished by individual read or write commands issued by the application 110 and directed to or targeting a logical volume 118 of the storage element 115” in col. 4, lines 44-49; “Upon 
As to claims 5, 15, and 20, Naamad et al teach wherein: the plurality of I/O commands is received by the first storage pool via a first network path; the sending of the one or more I/O commands of the plurality of I/O commands to the second storage pool is via a second network path; and the returning of the processed I/O commands to the host is via a third network path [e.g., path between HOST 105 and I/O 135, path between STORAGE ACCESS MODULE 150 and M2 115b in fig. 1].
As to claim 6, Naamad et al teach wherein the third network path does not path through the first storage pool [e.g., M1 115a in fig. 3].
As to claim 7, Naamad et al teach wherein the first throttling limit is greater than the second throttling limit [e.g., 80 IPS for LV1 at M1 and 20 IPS for LV1 at M2 in fig. 3B].
As to claim 9, Naamad et al teach wherein the first throttling is based on a number of I/Os per second (IOPS) [e.g., “For example, LV1 has a respective workload of 50 I/O access requests per second (IPS), LV2 has a respective workload of 100 IPS, and LV3 has a respective workload of 10 IPS” in col. 5, lines 25-28].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naamad et al [US 7,552,280 B1] in view of Chatterjee et al [US 9,304,951 B1].
	As to claims 2, 12, and 17, Naamad et al do not explicitly teach, however Schick et al teach storing, in response determining the first storage pool is at the first throttling limit, the plurality of I/O commands in an I/O queue [e.g., “Thus in some instance the VM may immediately forward an I/O request from a volume that has not exceeded the 
limits defined by its attributes, while in other instances the VM may locally cache and/or queue I/O requests received from a volume that has exceeded its limits (or, in some implementations, will exceed its limits)” in col. 5, lines 5-10].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Chatterjee et al’s teaching above including the queue for storing the plurality of I/O commands when the first storage pool is at the first throttling limit in order to increase feasibility and/or flexibility in processing for the received plurality of I/O commands exceeding the limit [e.g., figs. 3A-3C, 5 of Naamad el al].
Claims 3, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naamad et al and Chatterjee et al as applied to claims 2, 12, and 17 above, and further in view of Hyde, II et al [US 2015/0046668 A1].
	As to claims 3, 13, and 18, the combination of Naamad et al and Chatterjee et al does not explicitly teach, however Hyde, II et al teach calculating a first latency, wherein the first latency represents a processing time to process the plurality of I/O commands at the first storage pool; calculating a second latency, wherein the second latency .
Claims 4, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naamad et al/Chatterjee et al/Hyde, II et al as applied to claims 3, 13, and 18 above, and further in view of English [US 8,312,214 B1].
	As to claims 4, 14, and 19, though the combination of Naamad et al/Chatterjee et al/Hyde, II et al teaches wherein the first latency is defined the time elapsed between the time of the command received and the time of the command replied the I/O queue .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naamad et al [US 7,552,280 B1] in view of Hyde, II et al [US 2015/0046668 A1].
	As to claim 8, Naamad et al do not explicitly teach, however Hyde, II et al teach wherein the first storage pool and the second pool are part of a multi-site storage system [e.g., “In one such system, production data is mirrored from a local site to a remote site which may be separated geographically by several or many miles from the local site” in paragraph 0004].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naamad et al [US 7,552,280 B1] in view of John et al [US 2015/0046668 A1].
	As to claim 10, Naamad et al do not explicitly teach, however John et al teach wherein the first storage pool and the second pool are part of a multi-site storage system [e.g., “For example, if a disk provides 30 Megabytes of bandwidth for read/write access, it implies that it can support delivery of videos encoded at 5 Megabits/second to 48 users concurrently ((30 Megabytes.times.8 bits/byte)/5 Megabits/second=48 per second).  Striping techniques, where a file system is built on top of a number of such disks, increase the number of concurrent users.  However, there is an upper limit to the number of concurrent users the subsystem can server” in paragraph 0012].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement John et al’s teaching above including in order to increase versatility and/or applicability for throttling the plurality of I/O commands of Naamad et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/18/2022